Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is a Final office action on merit.  Claims 16-20 were canceled. Claims 1-15, are presently pending and considered below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/IB2016/053962 filed on 7/1/16.

Information Statement Disclosure
The information disclosure statement (IDS) submitted on 1/16/18, 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 8-11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0343622 A1, Ruiz et al. (hereinafter Ruiz) in view of US 2013/0198687 A1, Bird et al. (hereinafter Bird).


As to claim 1, Ruiz discloses a computed tomography (CT) image display system, comprising: processor circuitry configured to: receive reconstructed volumetric image data of a subject with values in Hounsfield Units (HU) (Fig 2; pars 0006-0007, the processor configured to receive 3D volume dataset of an object of interest; pars 0027, 0041, 0045, each pixel of the received image being assigned a CT number represented by a HU value), and a set of reference settings (Fig 2; pars 0005-0007, 0025, 0041, generating  window level and window length settings and displaying the image of interest using such settings); 

Ruiz does not expressly teach mapping the values in HU to gray scale values according to the adjusted set of reference settings.  
Bird, in the same or similar field of endeavor, further teaches mapping the values in HU to gray scale values according to the adjusted set of reference settings (Fig 9; pars 0003-0004, 0038, 0067, 0123, 0136, 0169-0171, mapping the image values in HU based on preset or adjusted settings).
Therefore, consider Ruiz and Bird’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Bird’s teachings on mapping the pixel HU value in gray scale for showing images with different pixel intensities with different gray scales or colors for representing different regions, tissues, or organs of human body.  

As to claim 2, Ruiz as modified discloses the system according to claim 1, wherein the reconstructed volumetric image data includes a plurality of image data, the plurality of image data including at least one of: a plurality of image sub-volumes (Ruiz: Fig 2; pars 0031-0032, 0038-0039, 3D volume dataset being formed from a plurality of slices; Bird: 

As to claim 3, Ruiz as modified discloses the system according to claim 1, wherein each different adjusted reference settings include an adjusted window level (WL) and an adjusted window width (WW) based on the HU values in the corresponding image sub-volume or MonoE image data selected according to the set of reference settings (Ruiz: Fig 2; pars 0005-0007, 0019, 0027).  

As to claim 8, Ruiz as modified discloses the system according to claim 2, wherein the processor circuitry is further configured to record the imaging parameter changes between sub-volumes of projection data used to reconstruct the volumetric image data (Bird: pars 0079, 0095-0096, recording volume rendering parameters, surface rendering parameters, etc.).  

As to claim 9, it is a method claim reciting similar functions and features as claim 1. Rejection of claim 1 is therefore incorporated herein.

Ruiz does not expressly teach mapping the HU values of voxels, according to the adjusted set of reference settings, to gray scale values.
Bird, in the same or similar field of endeavor, further teaches mapping the HU values of voxels, according to the adjusted set of reference settings, to gray scale values (Fig 9; pars 0003-0005, 0038, 0061-0065, 0067, 0099-0100, 0108, 0123, 0136, 0148, 0169-0171, mapping the image values of pixels or voxels in HU (by a gray scale) based on preset or adjusted settings).
Therefore, consider Ruiz and Bird’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Bird’s teachings on mapping the HU value of voxels to gray scale corresponding to images with different pixel intensities/window level and length settings using different gray scales or colors for representing different regions, tissues, or organs of human body.  



As to claim 11, it is rejected with the same reason as set forth in claim 3.

As to claim 15, it is rejected with the same reason as set forth in claim 8.

16-20. (Canceled)  

Claims 4, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz in view of Bird and further in view of US 2003/0095696 A1, Reeves et al. (hereinafter Reeves).


As to claim 4, Ruiz as modified discloses the system according to claim 1, wherein the processor circuitry configured to map the HU values in the volumetric image data according to the set of adjusted reference settings (see rejection in claim 1) but does not expressly teach using at least one mask which eliminates or minimizes masked HU values used in the gray scale mapping. Reeves, in the same or similar field of endeavor, further teaches a mask generation algorithm by applying median and mean filters to the scanned image to reduce noise (e.g. eliminate or minimize masked image in HU values) (Figs 5, 27; pars 0033-0037, 0041, 0112-0113, 0190).  Therefore, consider Ruiz as modified and Reeves’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Reeves’s teachings with respect to masking operation in Ruiz as modified’s method for obtaining a better image quality using a filtering/masking technique.As to claim 12, it is rejected with the same reason as set forth in claim 4.
As to claim 14, Ruiz as modified discloses the method according to claim 12, wherein the at least one mask is a binary mask generated based on a material specific image corresponding to at least one of the reconstructed volumetric image or one of the image data (Reeves: par 0124, binary mask). 
Claims 5-6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiz in view of Bird and further in view of US 2014/0177803 A1, Stevens et al. (hereinafter Stevens).
As to claim 6, Ruiz as modified discloses the system according to claim 3, further including: a display device configured to display a view of the received volumetric image data (Ruiz: pars 0005-0007, 0027, 0042) but does not expressly teach according to a linear or non-linear transform of HU values selected according to the adjusted set of reference settings; and wherein the set of reference settings is according to a first energy level, and the adjusted set of reference settings is according to a second energy level, which is different than the first energy level.  
Stevens, in the same or similar field of endeavor, further teaches a display device configured to display a view of the received volumetric image data according to a linear or non-linear transform of HU values selected according to the set of adjusted reference settings (pars 0029-0031); and wherein the reference settings are according to a first energy level, and the set of adjusted reference settings is according to a second energy 

As to claim 5, Ruiz as modified discloses the system according to claim 3, wherein the adjusted WL is a at least one of a median or a mean of the HU values selected according the reference WL (Ruiz: Fig 2: 112, WL setting based on the average pixel intensity value; pars 0027; Stevens: pars 0022, 0036, mean CT number or HU value), but does not expressly teach the adjusted WW is a function of at least one of a standard deviation, a variance, a kurtosis or a skewness of the HU value distribution selected according to the reference WW. Stevens, in the same or similar field of endeavor, further teaches the adjusted WW is a function of at least one of a standard deviation, a variance, a kurtosis or a skewness of the HU value distribution selected according to the reference WW (pars 0022, 0028-0031, 0033-0037, adjusted based on standard deviation of CT or HU).  
Therefore, consider Ruiz as modified and Stevens’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Stevens’s teachings in adjusting settings based on statistical variables in Ruiz as 

As to claim 13, it is rejected with the same reason as set forth in claim 5.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz in view of Bird and further in view of Reeves and US 2013/0101189 A1, Robitaille et al. (hereinafter Robitaille).

As to claim 7, Ruiz as modified discloses the system according to claim 4, but does not expressly teach the at least one mask is a mask generated based on a material specific image corresponding to at least one of the reconstructed volumetric image data or one of the image data. Robitaille, in the same or similar field of endeavor, further teaches generating a different masks for images associated with different tissues (e.g. materials) (Fig 2; pars 0026-0027, 0033-0035, 0054, 0061, applying tissue-specific masks for MRI images). Therefore, consider Ruiz as modified and Robitaille’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Robitaille’s teachings as described above in Ruiz as modified’s teachings for providing more specific and accurate masks based on particular tissue types.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. As to claim 1, applicant first argues Ruiz does not teach receiving a set of reference settings recited in claim 1 and Ruiz merely discuss generating window level and window 
Applicant further argues on limitation of adjust the set of reference settings to an adjusted set of reference settings according to a pixel-value distribution analysis of values selected from the received reconstructed volumetric image data according to the set of reference settings.  As indicated in merit rejection, Ruiz teaches window level and window length settings can be generated and automatically adjusted (pars 0019, 0027). Such settings and/or adjustment is based on average pixel intensity value of the object of interest using the 3D volume dataset which is measured by HU or HU range (Fig 2; par 0027).  Calculating an average pixel intensity value of the object represents a pixel-value distribution analysis of values as the average computation operates on all pixel intensity values and the averaged value represents a mean among the value distribution. When the object of interest changes and/or the pixel intensity values change, the HU range will be changed as well, the window level and length will then be adjusted accordingly, according to Ruiz’s teachings. Therefore, Ruiz’s teachings indeed read on the claimed limitation.
 

Discussions and rationale for rejection to independent claims 1 and 9 are also applied to all dependent claims depending from their base claims, respectively.
 
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  

/QUN SHEN/
Primary Examiner, Art Unit 2661